Title: To James Madison from Nathan Lufborough, 26 September 1814
From: Lufborough, Nathan
To: Madison, James


        
          Comptroller’s office 26. Sepr. 1814
        
        I cannot better make known to the President Mr. Bacon’s “situation and feelings” than by transcribing a part of his letter to me dated at “Newyork 23 Sept. 1814.[”] It is as follows:
        “I have progressed thus far on my route to Washington— but in a state of health extremely discouraging and debilitating. My complaints are great debility of body, almost entire prostration of appetite, with a consequent depression of spirits and resolution which can be better felt than described. I feel most sensibly the delicate relation in which I stand this moment to the government, and to my official duties; and this forms an additional source of affliction and depression. If I feel no sensible diminution in my powers tomorrow morning I shall [pursue my journey].
        “I beg of you to make my situation and feelings Known to the President, and to those members of the government who have a right to know the causes of my protracted absence from public duty at a period like the present.”
        For the information of the President I will barely add, that the press of business in the office at this time is not so great as to render a further temporary absence of the Comptroller of any serious public inconvenience.
        
          Nathan Lufboroughacting Comptr.
        
      